Citation Nr: 0424346	
Decision Date: 09/01/04    Archive Date: 09/15/04

DOCKET NO.  00-01 623	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUES

1.  Entitlement to service connection for nicotine 
dependence.

2.  Entitlement to service connection for coronary artery 
disease, status post myocardial infarction, claimed as 
secondary to tobacco use.


REPRESENTATION

Appellant represented by:	Daniel G. Krasnegor, Attorney 
at Law


WITNESS AT HEARING ON APPEAL

Appellant




ATTORNEY FOR THE BOARD

C. Lawson, Counsel
INTRODUCTION

Service from July 1961 to November 1964 has been reported.  
Active duty from November 1964 to August 1969 has been 
verified.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a December 1998 rating determination 
of the Department of Veterans Affairs (VA) Regional Office 
(RO) in St. Petersburg, Florida.

In August 2001, the Board rendered decisions on the claims.  
In March 2003, the United States Court of Appeals for 
Veterans Claims (Court) vacated the Board's decision and 
remanded the matter to the Board for readjudication 
consistent with a February 2003 Joint Motion for Remand.  

A hearing was held before the undersigned in May 2001.


FINDINGS OF FACT

1.  Nicotine dependence was not manifest in service and is 
unrelated to service.  

2.  Coronary artery disease, hypertension, and heart disease 
were not manifest in service or within one year of separation 
and are unrelated to service.  


CONCLUSIONS OF LAW

1.  Nicotine dependence was not incurred or aggravated in 
service.  38 U.S.C.A. §§ 1110, 1131 (West 2002); 
38 C.F.R. §§ 3.303, 3.304 (2003).

2.  Coronary artery disease, status post myocardial 
infarction was not incurred or aggravated in service, and 
arteriosclerosis, cardiovascular-renal disease, including 
hypertension, and myocarditis may not be presumed to have 
been incurred in service.  38 U.S.C.A. §§ 1101, 1110, 1112, 
1113, 1131, 1137 (West 2002); 38 C.F.R. §§ 3.303, 3.304, 
3.307, 3.309 (2003).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

VCAA

There has been a significant change in the law during the 
pendency of the appeals with the enactment of the Veterans 
Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 
114 Stat. 2096 (2000) [now codified at 38 U.S.C.A.  § 5100 et 
seq. (West 2002)].  This law eliminates the concept of a 
well-grounded claim, redefines the obligations of VA with 
respect to the duty to assist, and supersedes the decision of 
the United States Court of Appeals for Veterans Claims in 
Morton v. West, 12 Vet. App. 477 (1999) (holding that VA 
cannot assist in the development of a claim that is not well 
grounded), withdrawn sub nom. Morton v. Gober, 14 Vet.App. 
174 (2000) (per curiam order).  The new law also includes an 
enhanced duty to notify a claimant as to the information and 
evidence necessary to substantiate a claim for VA benefits.  
The VCAA is applicable to all claims filed on or after the 
date of enactment, November 9, 2000, or filed before the date 
of enactment and not yet final as of that date.  Veterans 
Claims Assistance Act of 2000, Pub. L. No. 106-475, § 7, 
subpart (a), 114 Stat. 2096, 2099 (2000).

First, VA has a duty to notify the veteran and his 
representative of any information and evidence needed to 
substantiate and complete a claim, and to inform the veteran 
of which information and evidence is to be provided by the 
claimant, and which evidence, if any, it would attempt to 
obtain on the claimant's behalf.  38 U.S.C.A. §§ 5102 and 
5103 (West 2002); 38 C.F.R. § 3.159 (2003).  The record shows 
that VA has met its duties.  The veteran was notified of 
evidence and information needed to substantiate and complete 
his claim and who had what duties in numerous items of 
correspondence including the April 2004 VCAA letter to him.  
The letter advised him what was still needed from him, and 
when and where to send what was needed from him.  The letter 
advised him what evidence must show to support his service 
connection claims, what evidence VA would request, and what 
VA would do if it was not able to obtain records it 
requested.  He was told that he must give VA enough 
information about his records so VA could request them, and 
that it was his responsibility to ensure that VA receives all 
requested records that are not in the possession of a Federal 
department or agency.  He was advised that if there was any 
other evidence or information that he thought would support 
his claim, to let VA know, and to send VA any evidence in his 
possession that pertains to his claim.  

The Board concludes that the discussions in the 
correspondence sent to the veteran informed him of the 
information and evidence needed to substantiate his claim and 
complied with VA's notification requirements.  See Quartuccio 
v. Principi, 16 Vet. App. 183 (2002).

Second, VA has a duty to make reasonable efforts to assist a 
claimant in obtaining evidence necessary to substantiate his 
claim.  38 U.S.C.A. § 5103A (West 2002); 38 C.F.R. § 3.103 
(2003).  Service medical records, VA medical records and 
examination reports and private medical records have been 
obtained.  Reasonable attempts were made to obtain identified 
relevant evidence.

VA's development and adjudication of the veteran's claim were 
consistent with the VCAA and the amendments to 
38 C.F.R. §§ 3.103, 3.159 and 3.326(a) and no further action 
is necessary.  VA's duties have been fulfilled.

The United States Court of Appeals for Veteran Claims' 
(Court's) decision in Pelegrini v. Principi, 18 Vet. App. 112 
(2004), held, in part, that where, as here, VCAA notice was 
not mandated at the time of the initial AOJ decision, the 
appellant has the right to VCAA content-complying notice and 
proper subsequent VA process.  In this case, there was an AOJ 
readjudication in June 2004, after the notification was 
given.  Therefore, there was proper subsequent VA process.  



Pertinent law and regulations

Service connection may be granted when it is shown that there 
is disability present which was the result of disease or 
injury which was incurred or aggravated in service.  38 
U.S.C.A. §§ 1110, 1131 (West 2002); 38 C.F.R. §§ 3.303 and 
3.304 (2003).  Service connection may be established for any 
disease diagnosed after discharge when all of the evidence 
including that pertinent to service establishes that it was 
incurred in service.  38 C.F.R. § 3.303.

Arteriosclerosis, or cardiovascular-renal disease, including 
hypertension, or myocarditis may be presumed to have been 
incurred in service if manifest to a degree of 10 percent 
within one year of discharge from a period of service.  
38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1137 (West 2002); 
38 C.F.R. §§ 3.307, 3.309 (2003).

When records which were within the control of the government 
are missing, VA has a heightened duty to explain thoroughly 
the reasons and bases for its decision.  O'Hare v. Derwinski, 
1 Vet.App. 365, 367 (1991).  The Board bears this in mind in 
rendering this decision.

The veteran's claim was received by VA in August 1997.  The 
provisions of 38 C.F.R. § 3.300 (2003) do not apply, as, by 
their terms, they apply to claims received by VA after June 
9, 1998.

Background

A January 1964 service chest X-ray revealed that the veteran 
had an essentially negative chest.  

On service evaluation in December 1968, the veteran reported 
that he began having chest pains one year ago and that he had 
had none since.  Then a week before the current evaluation, 
he changed a light bulb and got dyspneic and his arms felt 
like they were weights.  The veteran stated that he was 
getting pains while sitting.  They were in his apex and would 
last one minute.  Clinically, his pulse was 102 and his blood 
pressure was 140/85.  There was some tenderness over T3 and 
T4 to the left of the sternum as well as over the sternum.  
There was no cardiomegaly or murmur.  An electrocardiogram 
was normal.  It was believed that the veteran's pain was a 
mild inflammatory condition in the thoracic cage.  

Later in December 1968, the veteran was seen for headaches, 
nose bleeds, and chest pain.  Evaluation of his lungs 
revealed a few rales in the left lower lobe.  A chest X-ray 
was negative.  He was advised to stop smoking.  

A service chest X-ray in May 1969 was within normal limits.

On service separation examination in August 1969, the 
veteran's blood pressure was 110/82 and clinical evaluation 
of his chest, heart, and vascular system was normal.  A chest 
X-ray was essentially negative.  He was 67 inches tall and 
weighed 170 pounds.

A June 1992 private medical record indicates the veteran was 
on no medication and that his weight was 215 and that his 
blood pressure was 130/84.  His vital signs were stable, his 
chest was clear, and his heart had regular rate and rhythm.

A September 1992 private medical record indicates that the 
veteran's blood pressure was 150/88 and that his heart 
exhibited a regular rate and rhythm.

A January 1994 private medical record indicates that the 
veteran complained of chest pains the day before with 
sweating and achy arms and back.  He was to be admitted to a 
hospital.  

A February 1994 private medical record indicates that the 
veteran was admitted to the hospital on stable angina.  
Myocardial infarction was ruled out.  A catheterization 
revealed a subtotal and a total occlusion of the proximal and 
mid left anterior descending.  Angioplasty was partially 
successful.  The impression was stable arteriosclerotic heart 
disease.  

A May 1995 private medical record indicates that the veteran 
quit cigarettes in 1976.

In August 1997, the veteran stated that he smoked 4 packs a 
day during active duty.  He stopped smoking in August 1966, 
resumed smoking in September 1966, tried to quit smoking in 
May 1970, resumed smoking again in June 1970, and went to be 
hypnotized in July 1976 to quit smoking.  He was able to stop 
his addiction through hypnosis.  

In a September 1997 letter, Fred Bearison, M.D. reported that 
the veteran was status post angioplasty in January 1994.  Dr. 
Bearison stated that based on information provided to him by 
the veteran and his medical records, it is within the realm 
of medical possibility that the veteran's current 
arteriosclerotic heart disease was initiated or at least 
perpetuated by his use of tobacco during his active service.  
It is within the realm of medical probability that the 
nicotine dependence was acquired in service.  Dr. Bearison 
stated that the veteran's use of tobacco during service 
perpetuated his arteriosclerotic heart disease, which in turn 
caused his chronic angina. 

On VA mental disorders examination in June 1998, the examiner 
indicated that he thoroughly evaluated the veteran's claims 
file.  He noted that the veteran served in the Navy from July 
1961 to August 1969, that his highest rank was E5, that he 
worked in electronics, that he had no disciplinary action 
taken against him, and that he was honorably discharged.  He 
reported that his psychiatric history was negative and that 
there was no history of suicidal ideation.  He noted that 
after the military, the veteran worked in a furniture retail 
business from the time of his discharge in 1969 until his 
retirement in 1995.  The veteran reported that he did not 
smoke in high school, began smoking aboard ship in service, 
increased his cigarettes to approximately 2 packs per day in 
1963, and realized by 1970 that he was addicted.  Beginning 
in 1970, he first attempted to stop smoking.  He had a great 
deal of difficulty doing that.  He would resume smoking after 
several attempts and in larger amounts than he smoked prior 
to his attempt to quit.  He finally quit smoking in 1979 
through hypnosis.  His first heart attack occurred in 1994 
and it was not until then that he realized he had significant 
cardiovascular disease.  He had played lots of golf in the 
past but had never participated in any type of aerobic 
activity or exercises.  He currently watched what he ate but 
had not in the past.  He was 5 foot 6 inches tall and stated 
that a good weight for him was 170 pounds, which he last 
weighed in 1976.  He indicated that that was the last time he 
felt good.  He had not been below 200 pounds since 1994, but 
did pay a great deal of attention to the types of food he ate 
currently.  

The June 1998 VA mental disorders examiner noted that he was 
asked to indicate whether it was as likely as not that the 
veteran's smoking in service resulted in his heart condition.  
The examiner stated that he felt that it was not likely that 
the veteran's smoking in service resulted in his heart 
condition.  He noted that the veteran's father had suffered 
cardiovascular disease and that the veteran did not maintain 
an appropriate body weight throughout his adult life or watch 
what he ate or participate in any type of aerobic exercise.  
Therefore, his lifestyle and his genetics were likely to be 
the biggest "culprits" for his current heart disease.  The 
examiner next noted that he was asked to indicate whether 
nicotine dependence arose in service.  He opined that it did 
not, because the DSM-IV criteria requires a 12 months period, 
the veteran did not try to quit until after the military, and 
his dependence was not established until after his discharge 
from the military.  

A June 1998 VA heart examination report indicates that the 
veteran had a history of arterial hypertension, recognized 
since 1992.  There was no hospitalization secondary to 
hypertensive crisis.  The veteran had a history of myocardial 
infarction in January 1994 and June 1995.  He had a cardiac 
catheterization in January 1994, May 1994, and February 1995.  
Angioplasties were done in January 1994 and June 1995, 
secondary to multivessel coronary artery disease.  The 
veteran had a history of hypercholesterolemia first 
discovered in 1994.  He had a history of diabetes since 
discovery two years before the examination.  A November 1994 
private cardiac catheterization showing severe diffuse 
occlusion of the left anterior descending with total 
occlusion distally and a 40 percent stenosis of the obtuse 
marginal was noted.  The veteran reported that he started 
smoking in 1961 and quit in 1979.  It was noted that he had 
multiple risk factors for the predisposition to heart 
condition.  They were gender, family history, arterial 
hypertension, obesity, diabetes mellitus, and nicotine or 
cigarette smoking.  The physician opined that it was more 
likely than not that some contribution to the current 
coronary artery disease came from cigarette smoking.  It was 
noted that the veteran stated that he was nicotine dependent 
while in the service and the examiner stated that that was a 
very unlikely question that he could not answer.  The 
examiner opined that cigarette smoking in the veteran would 
be a contribution to the other factors for coronary artery 
disease, if the veteran started in active service in 1964.  
The diagnoses were coronary artery disease, ischemic heart 
disease; and status post myocardial infarction.  

In January 2000, the veteran reported that part of his 
service medical records were missing.  He knew of several 
sick calls to report chest pain and feeling dizzy.  

During the hearing before the undersigned in May 2001, the 
veteran indicated that he first began to have problems with 
his heart in 1994.  He indicated that he had been seen in 
service for heart palpitation in 1965, he thought, and had 
had an abnormal electrocardiogram in service in about 1966.  
He stated that he smoked until 1966 and attempted to quit 
smoking then.  He reported that he quit for approximately 30 
days and then started smoking again and found that he smoked 
twice as much when he started smoking again.  He thought he 
tried to quit in 1970 again.  Then he began smoking again and 
was smoking quite heavily after that.  Before he quit, he was 
smoking 6 packs of cigarettes a day.  He had tried to quit on 
his own but he could not so his wife suggested hypnotism.  He 
went and had it done and it proved to be successful.  That 
was in 1976 he believed.  The veteran indicated that during 
service in the 1960's, a doctor at the Great Lakes Hospital 
told him he should quit smoking and that he attempted to quit 
smoking around that time because he told him he had scar 
tissue on his heart.  

A June 2004 VA cardiovascular examination report indicates 
that the extensive claims file was reviewed prior to the 
report dictation.  The report notes that the veteran 
presented for evaluation of cardiovascular disease and its 
possible relationship to smoking.  He began smoking in 
approximately June 1962 and was advised to quit in 1968.  He 
had some difficulty ceasing though eventually he was able to 
stop in July 1976.  Prior to his military career, he did not 
have any cardiovascular dysfunction.  In 1992, he presented 
with myocardial infarction and underwent catheterization with 
angioplasty and repeat coronary catheterization and 
angioplasty.  After examination, the impression was coronary 
artery disease.  The examiner opined that the veteran's 
current extensive coronary artery disease arises equally from 
contributions related to essential hypertension and type II 
diabetes mellitus.  He stated that it was a matter of pure 
speculation as to whether 14-year use of tobacco occurring 
from 1962 until 1976 contributed to interval coronary artery 
disease. 

Analysis

Nicotine dependence

Nicotine dependence was not reported in service and the 
veteran's psychiatric clinical evaluation was normal on 
service separation examination in August 1969.  The 
separation examination report is negative evidence which was 
compiled contemporaneous to service.  Therefore it is 
probative evidence indicating that a psychiatric disorder was 
not present at that time.  

Dr. Bearison reported in September 1997 that it was within 
the realm of medical probability that nicotine dependence was 
acquired in service.  However, Dr. Bearison did not indicate 
how far within the realm of medical probability the 
likelihood is that the veteran acquired nicotine dependence 
in service and Dr. Bearison inadequately described the 
evidence and information he considered.  Additionally, Dr. 
Bearison gave no express reasons for his opinion.

The Board accords much weight to the June 1998 VA mental 
examiner's opinion that nicotine dependence did not arise in 
service.  His report shows that he evaluated the veteran's 
claims folder extensively.  The veteran's service medical 
records and his August 1997 statement were contained in it at 
the time.  Additionally, the mental disorders examiner 
interviewed the veteran and recorded in detail pertinent 
history he considered.  Furthermore, the VA mental disorders 
examiner indicated that he considered DSM-IV.  The VA mental 
disorders examiner gave reasons for his opinion.  Namely, 
that the veteran did not try to quit until after the 
military, and that his dependence was not established until 
after his discharge from the military.  Additionally, 
examiner reported corroborating information that nicotine 
dependence did not arise in service.  The examiner reported 
the veteran's occupational activities and career attainment 
while in the service, and his recreational activities, and 
that the veteran did not realize until 1994 that he had 
significant cardiovascular disease.

The June 1998 VA heart examination report is not positive or 
negative evidence.  The examiner indicated that whether the 
veteran was nicotine dependent in service was a very unlikely 
question which he could not answer.

The Board notes that in January 2000 and during his hearing 
in May 2001, the veteran objected to the VA mental disorders 
examiner's June 1998 opinion because there was an August 1997 
statement from the veteran that he had tried to quit smoking 
in 1966 and resumed smoking shortly after that.  However, the 
veteran was being observed by the VA mental disorders 
examiner in June 1998 and told him that he realized he was 
addicted by 1970 and that beginning in 1970, he first 
attempted to stop smoking.  He was aware that the VA mental 
disorders examiner was attempting to ascertain material 
facts, and that he was in a compensation setting.  Therefore, 
his declarations at that time are deemed credible.  Moreover, 
he told the June 1998 VA heart examiner that he started in 
1961 and quit in 1979, without mentioning that he attempted 
to quit in 1966.  For all of these reasons, the Board accepts 
the statement given to the VA mental disorder examiner in 
June 1998 over the veteran's August 1997 statement and his 
May 2001 testimony concerning attempting to quit in 1966.  

The veteran is not competent to state that he became nicotine 
dependent in service.  Medical evidence is required.  
Espiritu v. Derwinski, 2 Vet. App. 492, 495 (1992); Grottveit 
v. Derwinski, 5 Vet. App. 91, 93 (1993).  

The preponderance of the evidence is against the claim and 
there is no doubt to be resolved.  38 U.S.C.A. § 5107; 
Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1991).



Coronary artery disease, status post myocardial infarction

Coronary artery disease or myocardial infarction is not shown 
in the service medical records.  When the veteran was treated 
for chest symptoms in December 1968, he had a normal 
electrocardiogram, no cardiomegaly, and no murmur.  His blood 
pressure was 140/85 and it was believed that his pain was a 
mild inflammatory condition in the thoracic cage.  A chest X-
ray was negative later in December 1968, a chest X-ray in May 
1969 was within normal limits, and his service separation 
examination revealed a blood pressure of 110/82 and a normal 
clinical evaluation of his chest, heart, and vascular system.  

A blood pressure of 150/88 was recorded in September 1992 and 
angina was first reported in February 1994.  The veteran 
indicated on VA mental disorders examination in June 1998 
that it was not until 1994 that he realized he had 
significant cardiovascular disease.  On VA heart examination 
in June 1998, a history of arterial hypertension recognized 
since 1992 was reported.  A myocardial infarction in 1994 was 
reported on VA examination in June 1998.

The VA mental disorders examiner in June 1998 thoroughly 
reviewed the veteran's claims folder, indicated what 
information the examiner considered, and opined that it was 
not likely that the veteran's smoking in service resulted in 
his heart condition.  

All of this evidence is probative negative evidence 
indicating that coronary artery disease, hypertension, and 
heart disease were not present in service or within one year 
of separation and are unrelated to service.  The June 1998 VA 
mental disorders examination report is particularly probative 
since the examiner reviewed the claims folder.  

The opinion from Dr. Bearison in September 1997 is of little 
probative value.  Dr Bearison indicated only that it was 
possible that arteriosclerotic heart disease was initiated or 
perpetuated by the veteran's use of tobacco during service.

The VA heart examiner in June 1998 indicated that it was more 
likely than not that some contribution to the current 
coronary artery disease came from cigarette smoking and that 
cigarette smoking would be a contribution to the other 
factors for coronary artery disease.  However, the 
examination report is of little probative value because the 
crucial question is whether in-service smoking caused 
coronary artery disease or heart disease.

The veteran had a normal in-service electrocardiogram in 
December 1968, and a normal clinical evaluation on service 
separation examination in August 1969.  No hypertension or 
artery or heart abnormalities were reported in service or on 
service discharge examination.  The facts in the service 
medical records are probative evidence indicating that 
in-service smoking did not cause coronary artery disease, 
hypertension, or heart disease.

Moreover, the VA cardiovascular examiner in June 2004 also 
reviewed the veteran's claims folder and indicated that it 
was a matter of pure speculation as to whether the veteran's 
14-year use of tobacco from 1962 to 1976 contributed to 
coronary artery disease.  The Board accepts this opinion 
because of the evidentiary record.  The service medical 
records show no coronary artery disease, hypertension, or 
heart disease was present in service.  Coronary artery 
disease, hypertension, and heart disease were not manifest 
before 1992.

The preponderance of the evidence is against the claim and 
there is no doubt to be resolved.  38 U.S.C.A. § 5107; 
Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1991).


ORDER

Entitlement to service connection for nicotine dependence is 
denied. 

Entitlement to service connection for coronary artery 
disease, status post 


myocardial infarction, claimed as secondary to tobacco use, 
is denied. 




	                        
____________________________________________
	H. N. SCHWARTZ
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



